

Exhibit 10.1

OneBeacon Insurance Group, Ltd.
Long-Term Incentive Plan
2015-2017 Performance Share Grant




THIS GRANT (this “Grant”) is made, effective as of February 24, 2015, between
OneBeacon Insurance Group, Ltd., a Bermuda company limited by shares (the
"Company") and <First NAME> <Last NAME> (the "Participant").


RECITALS:


WHEREAS, the Board of Directors of the Company has adopted the OneBeacon
Long-Term Incentive Plan (2007), as amended (the “Plan”), which Plan is
incorporated herein by reference and made part of this Grant; and
WHEREAS, the Performance Compensation Subcommittee of the Compensation Committee
of the Board of Directors (the “Committee”) has determined that it would be in
the best interests of the Company to grant the performance share award provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.
NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.Definitions. Capitalized terms not defined in the body of this Grant shall
have the meanings ascribed to them in the Annex attached hereto and incorporated
by reference. Capitalized terms not defined in the body of this Grant or in the
Annex shall have the same meaning as in the Plan.


2.Grant of Performance Shares. Pursuant to Section 6 of the Plan, the Company
hereby grants to the Participant a Performance Share Award (this “Award”) of
<grant> Performance Shares (the “Performance Shares”), in consideration of
services to be rendered by Participant to the Company.


3.Vesting. Except as otherwise provided herein, provided that the Participant
has remained continuously employed through the applicable Vesting Date, the
Performance Shares will vest on December 31, 2017 (the “Vesting Date”).


4.Award Period. The Award Period shall be January 1, 2015 through December 31,
2017.


5.Performance Objective. The Performance Objective shall be annual 12.5% Growth
in Book Value per Common Share (GBVPS) including an adjustment for dividends
paid. The GBVPS for the Award Period as a whole will be the average (mean) of
the GBVPS as determined by the Board in its sole discretion for each of the
three Performance Periods.





--------------------------------------------------------------------------------



6.Performance Percentage. The Performance Percentage shall be dependent on the
extent to which the Performance Objective is attained, and shall be determined
as follows:


GBVPS
Performance Percentage
5.5% or lower
0%
12.5%
100%
19.5% or higher
200%



The Growth in Book Value per Common Share for the Award Period is calculated to
the nearest one-tenth of one percent. For GBVPS between 5.5% and 19.5%, the
Performance Percentage will be determined on the basis of straight line
interpolation.


7.Award Payment. Subject to all terms and conditions of the Plan and to
Participant’s compliance with Section 10 of this Agreement, the Participant’s
Actual Value at the end of the Award Period will be settled in cash, in the
Company’s Class A Common Shares (“Shares”), or partly in cash and partly in
Shares, as determined by the Committee.


(a)To the extent settled in cash, the cash value will be:


i.the Actual Value, times
ii.the percentage of the Award settled in cash; and


(b)To the extent settled in Shares, the number of Shares issued will be:


i.    the Actual Value, divided by
ii.    the Market Value of a share, times
iii.    the percentage of the Award settled in Shares


8.Termination of Employment. Except as provided in Section 6 of the Plan, this
Award shall be canceled, and no payment shall be payable hereunder, if the
Participant’s continuous employment or Related Employment with the Company shall
terminate for any reason prior to the end of the Award Period.


9.Successors and Assigns. This Grant shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Company shall
request any purchaser of a business unit in which the Participant is employed (a
“Purchaser”), to fully assume the obligations of the Company under this Grant.
If a Purchaser declines to assume such obligations, the Company shall remain
obligated under the terms of this Grant.


10.Withholding. The Participant agrees to make appropriate arrangements with the
Company for satisfaction of any applicable income tax withholding requirements,
including the payment to the Company, at the termination of the Award Period (or
such earlier or later date as may be applicable under the Code), of all such
taxes and other amounts, and the Company shall be authorized to take such action
as may be necessary, in the opinion of the Company’s counsel (including, without
limitation, withholding



--------------------------------------------------------------------------------



amounts from any compensation, including cash or Shares payable in settlement of
this Award, or other amount owing from the Company to the Participant), to
satisfy all obligations for the payment of such taxes and other amounts.


11.Reduction of the Award. Notwithstanding anything to the contrary herein, the
Board, in its sole discretion (but subject to applicable law), may reduce any
amounts payable to the Participant in order to satisfy any liabilities owed to
the Company by the Participant.


12.Clawback Policy. Amounts paid pursuant to this Grant are subject to clawback
by the Company pursuant to the Clawback Policy adopted by the Board of Directors
of the Company on June 16, 2010. The Clawback Policy provides that, in the event
of a restatement of the financial statements of the Company for failure to
comply with the federal securities laws due to misconduct of the Participant,
the Board of Directors of the Company may require the Participant to reimburse
the Company for all or a portion of his or her Award; provided, however, that in
the event of fraud, the Participant shall reimburse the Company for all of his
or her Award.


13.Securities Laws. If any portion of this Award is settled in Shares, at the
termination of the Award Period, the Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws and with
this Agreement.
14.No Right to Continued Employment. Neither the Plan nor this Grant shall be
construed as giving the Participant the right to be retained in the employ of,
or in any consulting relationship to, the Company or any of its subsidiaries.
Further, the Company may at any time dismiss the Participant or discontinue any
consulting relationship, free from any liability or any claim under the Plan or
this Grant, except as otherwise expressly provided in the Plan and in this
Grant. In addition, nothing herein shall obligate the Company to make future
Grants to the Participant.


15.Award Subject to Plan. By entering in this Grant the Participant agrees and
acknowledges that the Participant has received and read a copy of the Plan,
understands the terms of the Plan and this Award and that this Award is subject
to all of the terms and provisions set forth in the Plan and in this Grant and
accepts this Performance Share Award subject to all such terms and conditions
which are incorporated herein by reference, including, but not limited to, the
requirement to execute a Confidentiality and Nonsolicitation Agreement. In the
event of a conflict between any term or provision contained in this Grant and a
terms or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.


16.Compliance with Section 409A of the Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, to the extent that this Agreement
constitutes a nonqualified deferred compensation plan to which Internal Revenue
Code Section 409A applies, the administration of this Award (including time and
manner of payments under it) shall comply with Section 409A.





--------------------------------------------------------------------------------



17.Designation of Beneficiary by Participant. A Participant may name a
beneficiary to receive any payment to which he/she may be entitled in respect of
this Award in the event of his/her death, by notifying the Company. A
Participant may change his/her beneficiary from time to time in the same manner.
If the Participant has not designated a beneficiary or if no designated
beneficiary is living on the date on which any amount becomes payable to a
Participant’s beneficiary, that amount shall be paid to the Participant’s
estate.


18.No Rights as Shareholder. Participant will not be considered a shareholder of
the Company for any purpose with respect to this Award unless and until Shares
are issued to you in settlement of this Award.


19.Restrictions on Transfer of Performance Shares. Performance Shares may not be
sold, transferred, pledged, exchanged, hypothecated or disposed of by you and
shall not be subject to execution, attachment or similar process.


20.Notices. Any notice necessary under this Grant shall be addressed to the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
such party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


21.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda.


22.Entire Agreement: This Grant, the Plan, and the rules and procedures adopted
by the Committee, contain all of the provisions applicable to the Award and no
other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
officer of the Company and delivered to you.


23.Signature in Counterparts. This Grant may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Grant effective as of
the day and year first above written.




PARTICIPANT
ONEBEACON INSURANCE GROUP, LTD.
 
 
By:__________________________________
<First Name><Last Name>


By: /s/ T. Michael Miller      


T. Michael Miller
Date:_________________________________
President and Chief Executive Officer







Award Details:


2015-2017 Performance Share Plan
<# Shares> Shares Granted





--------------------------------------------------------------------------------



Annex


Key Definitions


Terms used in this Grant shall have the following meanings:


Actual Value shall mean:


i)
the number of Performance Shares granted, times

ii)
the Performance Percentage, times

iii)      (a) the Market Value of a Share at the date that the Committee
certifies the Performance Percentage, plus (b) the per share equivalent of
dividends paid in the period from February 24, 2015 to the date that the
Committee certifies the Performance Percentage.


Growth in Book Value per Common Share shall mean:


The annual internal rate of return produced by a) the Change in Per Share GAAP
Shareholders Equity plus b) Dividends Paid during the period. For purposes of
this calculation the following definitions should be used:


i)
Change in Per Share GAAP Shareholders’ Equity - (a) the Company’s GAAP
Shareholders’ Equity at the end of the period (measured on an as converted/as
diluted basis) divided by (b) the number of as converted / as diluted common
shares of the Company outstanding at the end of the period, minus (c) the
Company’s GAAP Shareholders’ Equity at the beginning of the period (measured on
an as converted/as diluted basis) divided by (d) the number of as converted / as
diluted common shares of the Company outstanding at the beginning of the period,

ii)
Dividends Paid - the per share dividends paid on the Company’s Common Shares
over the period.

Market Value shall mean:


the average closing price of the company’s Shares calculated using the closing
price of the Shares on each of the five (5) trading days preceding the date that
the Committee certifies the Performance Percentage.


Performance Percentage shall mean:


a percentage of no less than 0% and no more than 200%, which percentage was
determined by the Committee, as outlined in Paragraph 6 of this Performance
Share Grant and in accordance with the Plan.


Performance Period shall mean:


Each of the fiscal years of the Company ending December 31, 2015, 2016 and 2017,
respectively.


Performance Share shall mean:





--------------------------------------------------------------------------------



a performance share granted to participant under the Company’s Long-Term
Incentive Plan having the financial equivalence of one Class A common share of
the Company, conditioned upon the attainment of the specified Performance
Objective(s) over the specified Award Period.



